Filed pursuant to Rule 424(b)(3) Registration No. 333-159468 This prospectus supplement relates to an effective registration statement under the Securities Act of 1933, but is not complete and may be changed. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted SUBJECT TO COMPLETION, DATED MARCH 31, 2010 PRELIMINARY PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED MAY 26, 2009 85,000,000 Shares Common Stock We are offering 85,000,000 shares of our common stock to be sold in this offering. We have granted the underwriter an option to purchase up to 12,750,000 additional shares of our common stock to cover over-allotments. We are externally managed and advised by Fixed Income Discount Advisory Company, which we refer to as FIDAC or our Manager, an investment adviser registered with the Securities and Exchange Commission. FIDAC is a wholly-owned subsidiary of Annaly Capital Management, Inc., which we refer to as Annaly, a New York Stock Exchange-listed real estate investment trust. Our common stock is subject to certain restrictions on ownership designed to preserve our qualification as a real estate investment trust for federal income tax purposes. See Description of Capital Stock on page 6 of the accompanying prospectus. Our common stock is listed on the New York Stock Exchange under the symbol CIM. The last reported sales price of our common stock on March 31, 2010 was $3.89 per share. Investing in our common stock involves risks that are described under the caption Risk Factors beginning on page S-9 of this prospectus supplement, in the accompanying prospectus, and in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which is incorporated by reference. We are selling to the underwriter the shares of common stock at a price of $ per share, resulting in aggregate proceeds to us of $ before expenses. The underwriter proposes to offer the shares of common stock from time to time for sale in negotiated transactions or otherwise, at market prices prevailing at the time of sale, at prices related to such prevailing market prices or at negotiated prices. The shares of common stock will not be sold on or through the facilities of a national securities exchange or to or through a market maker otherwise than on an exchange. Delivery of the shares in book-entry form only, will be made on or about , 2010. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates is truthful or complete. Any representation to the contrary is a criminal offense. Credit Suisse The date of this prospectus supplement is , 2010. TABLE OF CONTENTS Prospectus Supplement Prospectus Supplement Summary S-1 Risk Factors S-9 Use of Proceeds S-10 Distributions S-11 Additional Material U.S. Federal Income Tax Considerations S-12 Underwriting S-14 Notice to Canadian Residents S-18 Legal Matters S-19 Incorporation of Certain Documents by Reference S-19 Prospectus About this Prospectus 1 A Warning About Forward-Looking Statements 2 About Chimera Investment Corporation 4 Risk Factors 5 Use of Proceeds 5 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 5 Description of Capital Stock 6 Material Federal Income Tax Considerations 14 Plan of Distribution 36 Experts 38 Legal Matters 38 Where You Can Find More Information 38 Incorporation of Certain Documents by Reference 39 You should rely only on the information contained in this document or to which we have referred you. We have not authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. S-i A WARNING ABOUT FORWARD-LOOKING STATEMENTS We make forward-looking statements in this prospectus supplement that are subject to risks and uncertainties. These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives. When we use the words believe, expect, anticipate, estimate, plan, continue, intend, should, may, would, will or similar expressions, we intend to identify forward-looking statements. Statements regarding the following subjects, among others, are forward-looking by their nature:  our business and investment strategy;  our projected financial and operating results;  our ability to maintain existing financing arrangements, obtain future financing arrangements and the terms of such arrangements;  general volatility of the securities markets in which we invest;  the implementation, timing and impact of, and changes to, various government programs, including the U.S. Treasurys plan to buy U.S. government agency residential mortgage-backed securities, the Term Asset-Backed Securities Loan Facility, and the Public-Private Investment Program;  our expected investments;  changes in the value of our investments;  interest rate mismatches between our investments and our borrowings used to fund such purchases;  changes in interest rates and mortgage prepayment rates;  effects of interest rate caps on our adjustable-rate investments;  rates of default or decreased recovery rates on our investments;  prepayments of the mortgage and other loans underlying our mortgage-backed or other asset-backed securities;  the degree to which our hedging strategies may or may not protect us from interest rate volatility;  impact of and changes in governmental regulations, tax law and rates, accounting guidance, and similar matters;  availability of investment opportunities in real estate-related and other securities;  availability of qualified personnel;  estimates relating to our ability to make distributions to our stockholders in the future;  our understanding of our competition;  market trends in our industry, interest rates, the debt securities markets or the general economy; and  use of proceeds of this offering. The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. You should not place undue reliance on these forward-looking statements. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us. Some of these factors are described under the captions Prospectus Supplement Summary, Risk Factors, Managements Discussion and Analysis of Financial Condition and Results of Operations, and Business in this prospectus supplement, the accompanying prospectus, and in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which is incorporated by reference in the accompanying prospectus. If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made. New risks and uncertainties arise from time to time, and it is impossible for us to predict those events or how they may affect us. Except as required by law, we are not obligated to, and do not intend to, update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. S-ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights some of the information in this prospectus supplement. It is not complete and does not contain all of the information that you should consider before investing in our common stock. You should read carefully the more detailed information set forth under Risk Factors and the other information included in this prospectus supplement, in the accompanying prospectus, and in our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which is incorporated by reference in the accompanying prospectus. Except where the context suggests otherwise, the terms Chimera, company, we, us and our refer to Chimera Investment Corporation; our Manager and FIDAC refer to Fixed Income Discount Advisory Company, our external manager; and Annaly refers to Annaly Capital Management, Inc., the parent company of FIDAC. Unless indicated otherwise, the information in this prospectus supplement assumes no exercise by the underwriter of its overallotment option to purchase or place up to an additional 12,750,000 shares of our common stock. The Company We are a specialty finance company that acquires, either directly or indirectly through our subsidiaries, residential mortgage-backed securities, or RMBS, residential mortgage loans, real estate-related securities and various other asset classes. We elected to be taxed as a real estate investment trust, or REIT, for federal income tax purposes commencing with our taxable year ending on December 31, 2007. Therefore, we generally will not be subject to federal income tax on our taxable income that is distributed to our stockholders. We were incorporated in Maryland in June 2007 and commenced operations in November 2007. We listed our common stock on the NYSE in November 2007 and trade under the symbol CIM. We are externally managed by Fixed Income Discount Advisory Company, which we refer to as our Manager or FIDAC. Our Manager is an investment advisor registered with the Securities and Exchange Commission, or SEC. Additionally, our Manager is a wholly-owned subsidiary of Annaly Capital Management, Inc., or Annaly, a NYSE-listed REIT, which has a long track record of managing investments in U.S. government agency mortgage-backed securities. Our objective is to provide attractive risk-adjusted returns to our investors over the long-term, primarily through dividends and secondarily through capital appreciation. We intend to achieve this objective by acquiring a broad class of financial assets to construct an investment portfolio that is designed to achieve attractive risk-adjusted returns and that is structured to comply with the various federal income tax requirements for REIT status and to maintain our exclusion from regulation under the Investment Company Act of 1940, or 1940 Act. Our Manager We are externally managed and advised by FIDAC, a fixed-income management company, pursuant to a management agreement. All of our officers are employees of our Manager or one of its affiliates. We believe our relationship with our Manager enables us to leverage our Managers well-respected and established portfolio management resources for each of our targeted asset classes and its sophisticated infrastructure supporting those resources, including investment professionals focusing on residential mortgage loans, U.S. government agency residential mortgage-backed securities, or Agency RMBS, which are mortgage pass-through certificates, collateralized mortgage obligations, or CMOs, and other mortgage-backed securities representing interests in or obligations backed by pools of mortgage loans issued or guaranteed by the Federal National Mortgage Association, or Fannie Mae, the Federal Home Loan Mortgage Corporation, or Freddie Mac, and the Government National Mortgage Association, or Ginnie Mae, non-Agency RMBS and other asset-backed securities, or ABS.
